Citation Nr: 0621513	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
September 1968 to April 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Cleveland Ohio Regional Office (RO) of 
the Department of Veterans Affairs (VA)  The veteran's claims 
file is now in the jurisdiction of the Oakland California RO.  
The veteran had requested a videoconference hearing before a 
Veterans Law Judge.  He failed to report for such hearing 
scheduled in May 2006.  In July 2006 pursuant to 38 C.F.R. 
§ 20.704, the Board denied the veteran's motion to reschedule 
the hearing.    

The veteran also initiated appeals of RO denials of service 
connection for post-traumatic stress disorder (PTSD) and 
bilateral hand and arm disability.  A July 2004 rating 
decision granted service connection for PTSD.  The veteran 
failed to perfect his appeal in the matter of service 
connection for a bilateral hand and arm disability. 
Consequently, those matters are not before the Board.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

Service medical records show that the veteran was seen for 
low back pain in February 1969.  An October 1969 entry notes 
that the veteran injured his back (apparently in a swimming 
accident) two weeks prior.  Lumbosacral strain was diagnosed.  
A November 1969 record shows the veteran complained of low 
back pain.  The impression was muscular pain.  The April 1971 
separation examination was negative for any back disorders.  

The record shows that from the 1970s to the 1990s, the 
veteran sustained several injuries to his back and was 
treated by various medical professionals.  Records of all the 
treatment have not been secured for the claims file.  Records 
of treatment for the disability at issue during the 
intervening period between the present and service, and 
especially those pertaining to the treatment that was more 
contemporaneous with service, are likely to contain relevant 
information, and should be secured, if available.  

Furthermore, the record includes conflicting medical opinions 
regarding the etiology of the veteran's back disorder.  On 
June 2004 VA examination, the examiner noted that the veteran 
had two minor lower back injuries on active duty, and that 
there was no history of any significant high impact or major 
trauma to his back in service "it, therefore, is less likely 
as not a result of his military service".  A December 2003 
letter from a private "doctor" notes that the veteran 
injured his back in service and that after service his work 
included plumbing and construction.  The doctor opined that 
the veteran's lower back condition is "more likely than not 
caused initially by injuries that occurred during his 
military service and then reaggravated repeatedly over the 
subsequent years".  The apparent conflict in the medical 
opinions requires resolution (by a medical opinion that 
accounts for all evidence and includes an adequate 
explanation of the rationale).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the Veterans Claims 
Assistance Act (VCAA) notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  Here, the 
veteran has not been provided notice regarding the rating of 
back disability or effective dates of awards.  As the case is 
being remanded anyway, the RO will have the opportunity to 
amend such deficiency.
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided notice 
regarding the rating of back disability 
and effective dates of awards in 
accordance with the guidance provided by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should ask the veteran to 
identify all providers of treatment he 
received for back disability since his 
discharge from service and releases for 
records of all treatment (not already of 
record and not sought but fund to be 
unavailable).  The RO should secure all 
records identified.  The records secured 
must include (but not be limited to) those 
already identified (at least partially) in 
the record, specifically:  1978 records of 
Dr. F, a chiropractor in Rivera Beach, 
Florida; 1982 records of Dr. S.Y., a 
chiropractor in Ben Lomond, California; 
June 1985 records of Dr. K; July 1998 and 
January 2001 records from Dr. W.; and 1999 
records from "Doctors on Duty".  

3.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of his current back 
disability(ies).  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
offer an opinion as to whether the 
veteran's back disability (or any portion 
of it) is, at least as likely as not (a 
50% or higher degree of probability) 
related to the back complaints/injuries he 
had in service. If it is found that the 
veteran's current back disability is in 
part related to the complaints/injuries 
noted in service and, in part, due to 
intercurrent (postservice) injuries, the 
examiner should offer further opinion as 
to what portion of the current disability 
is related to service (stated in terms of 
pathology and/or percent).  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


